Citation Nr: 0120989	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  96-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Entitlement to service connection for malignant melanoma 
of the lower lip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
January 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In September 1999 and again in March 2001, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  In October 1992, the agency of original jurisdiction 
denied service connection for a low back disability.  The 
veteran was notified of the decision on October 28, 1992, at 
the most recent address on file with VA.  The notice was 
returned to VA as undeliverable.  The veteran did not enter 
notice of disagreement within one year of issuance of this 
notice.  

2.  Evidence added to the record since the October 1992 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  Claimed malignant melanoma of the lower lip was not 
manifested during service or within the first post-service 
year, and is not otherwise shown to be related to service.  
There is no indication in the record of a current diagnosis 
of malignant melanoma of the lower lip. 


CONCLUSIONS OF LAW

1.  The October 1992 RO decision, denying service connection 
for a low back disability, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2.  Evidence received since the October 1992 rating decision 
is new and material, and the veteran's claim for service 
connection for a low back disability, is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000). 

3.  The veteran's claimed malignant melanoma of the lower lip 
was not incurred in or aggravated by his service and may not 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R.§§ 3.307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, as to the issue of whether new and material 
evidence has been presented to reopen the claim for service 
connection, as well as entitlement to service connection, the 
requirements of the Veterans Claims Assistance Act of 2000 
have been met.  In this regard, the Board notes the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the veteran's claim.  
Accordingly, no further notice to the veteran or assistance 
in acquiring medical evidence is required by the new statute.  
In addition, the veteran has been scheduled for VA 
examinations and for requested hearings, and he has failed to 
appear.  The veteran apparently has had several changes of 
address, and the RO has made reasonable efforts to verify his 
address and to contact him regarding his claims.  The Board 
finds that the duty to assist has been met as to both of the 
claims at issue here, to the extent possible by VA.  

I. New and Material Evidence

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  An October 1992 rating decision denied 
service connection for a low back disability.  By letter 
dated in October 1992, the veteran was duly notified of the 
decision.  The October 1992 rating decision became final when 
the veteran did not file a notice of disagreement within one 
year of the date that she was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(b),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103.  Consequently, the evidence that 
must be considered in determining whether there is a basis 
for reopening this claim is that evidence added to the record 
since the October 1992 rating decision, the last disposition 
in which the veteran's claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

As noted above, the appellant was informed of the RO October 
1992 adverse determination, and of his appellate rights with 
respect thereto, by letter that same month, sent to his last 
known address of record at that time. That letter was 
returned as undeliverable because the appellant had relocated 
without leaving a forwarding address or notifying the RO of 
his new location. Nevertheless, due to the appellant's 
failure to keep the RO informed as to his current address, 
the October 1992 rating action became administratively final 
in the absence of a timely notice of disagreement. 38 
U.S.C.A. § 7105(c) (West 1991); see also Hyson v. Brown, 5 
Vet. App. 263 at 265 (1993) (it is the burden of the claimant 
to keep the VA apprised of his whereabouts . . . there is no 
burden on the part of the VA to turn up heaven and earth to 
find him.) There were no other possible or plausible 
alternative addresses of record for the appellant at that 
time.

Previously, the method of reviewing a final decision based on 
new and material evidence was potentially a three-step 
process.  See Elkins v. West, 12 Vet. App. 290, 214-219 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and considered based upon all of the evidence of 
record, to determine if it was well grounded.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim 
was well grounded, VA had a duty to assist in the development 
of the claim under 38 U.S.C.A. § 5107, and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5107), which removed the requirement that a veteran submit 
a well-grounded claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires that the 
evidence be "new" and not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 9 
Vet. App. 145, 151 (1996).  In other words, the evidence 
cannot be cumulative or redundant.  See 38 C.F.R. § 3.156(a).  
The second step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the matter under consideration." The final step in the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed for the purpose of determining 
whether new and material evidence has been submitted to 
reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The evidence which was of record at the time of the October 
1992 RO rating decision included service medical records, and 
a VA compensation examination report dated in July 1992.  
Service medical records showed complaints of low back pain on 
more than one occasion.  It was noted that examination of the 
spine at separation showed no abnormality.  On VA examination 
in July 1992, motion of the lumbar spine was full, and X-rays 
were normal.  Lumbosacral strain was diagnosed.  The RO 
found, in October 1992, that service connection was not 
warranted, noting that the inservice treatment for back pain 
was acute and transitory and resolved in service.   

In November 1994, the veteran requested service connection 
for a back injury.  
Records associated with the claims file since the prior final 
determination consist of VA outpatient treatment records 
dated from August 1993 to August 1997.  The records show that 
the veteran was treated December 1994, January 1995, May 
1996, and May 1997, for complaints of low back pain.  In 
December 1994, the veteran complained of back pain, and 
requested medication.  In January 1995, he complained of back 
pain giving a history of a back injury in 1989.  Examination 
showed full range of motion, and mild spasms of the right 
paraspinal muscles.  The finding was chronic strain of the 
right paraspinal muscles.  In May 1996, the veteran reported 
having an accident while moving furniture in May 1996, and 
recent exacerbation of back pain.  Low back pain, chronic, 
was diagnosed.  The records show that the veteran had full 
range of motion of the back and no spasms in May 1997; 
paraspinal muscle tenderness was diagnosed.  

In interpreting 38 C.F.R. § 3.156(a), The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has stated that it was not 
clear to what extent this regulation "addresses the final 
ratings decision rather than emphasizes the importance of 
ensuring that the evidentiary record is complete before a 
ratings decision is made."  The Court has further elaborated 
that, although not every piece of new evidence is material, 
"some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Hodge at 1363.  

New evidence received since November 1997 includes a 
diagnosis of a current back disorder, chronic strain of the 
low back.  The evidence also documents spasms of the spinal 
muscles as well as muscle tenderness.  The Board finds that 
this finding of a diagnosed low back disability with the 
above documented findings is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It must be remembered that the requirement of new and 
material evidence is intended to be a very low one.  Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, the Board 
concludes that new and material evidence has been submitted 
in support of the appellant's attempt to reopen his claim 
seeking service connection for a low back disability.  


II.  Malignant Melanoma of the Lower Lip

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2000).

If not shown in service, service connection may be granted 
for malignant melanoma if shown disabling to a compensable 
degree within one year after discharge from service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

Service medical records are negative for the presence of 
malignant melanoma, and there is no showing of malignant 
melanoma during the first post-service year. There also is no 
showing of any pertinent problems or findings over the years 
from service or currently for malignant melanoma of the lip.  
Thus, the allegations of the appellant relating a claimed 
malignant melanoma, to service are unsupported by competent 
medical evidence or opinion and are not sufficient to support 
his claim for service connection.  The only evidence 
submitted to support his claim is his own statement that he 
has this disability related to service. As a lay person, the 
appellant is not competent to offer a medical opinion on the 
diagnosis etiology of any disability, or to link any claimed 
disability to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Absent a showing of a current disability related to the 
veteran's military service, the claim must be denied.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened; to this extent only, the appeal is granted.

Service connection for malignant melanoma of the lower lip is 
denied.  


REMAND


Since the claim seeking service connection for a low back 
disability has been reopened, further evidentiary development 
by the RO is now required by the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub.L. No. 106-475. 114 Stat. 2096 
(2000), which became law in November 2000. In particular, the 
RO should have the veteran examined and request a medical 
opinion regarding the etiology of any diagnosed low back 
disability.  

Accordingly, this appeal is remanded for the following 
further action:

1. The RO should attempt to contact the 
veteran and afford him the opportunity to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
of service connection for a low back 
disability.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran that have not 
been previously secured.  

2. The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA and VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), including the evidentiary 
development specified in the preceding 
paragraph, is completed. In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

3. Then, the appellant should be 
scheduled for a VA orthopedic examination 
for the purpose of obtaining medical 
evaluation and opinion as to the etiology 
and likely date of onset of any currently 
diagnosed low back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the appellant. 
The examiner should be requested to 
render a medical opinion as to whether it 
is at least as likely as not that any 
current diagnosed back disability is 
causally related to the veteran's 
military service, or any incident 
therein, based on his or her examination 
findings and independent review of all 
relevant evidence in the claims folder. A 
complete rationale for any opinion 
expressed by the examiner should be 
provided.   


4.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the reopened claim seeking 
service connection for a low back 
disability on a de novo basis.  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond. In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration. The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

 

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

